Exhibit 99.21 PG&E Corporation This presentation is not complete without the accompanying statements made by management during the webcast conference call held on February 21, 2013. This presentation, including Exhibits, and the accompanying press release, were attached to PG&E Corporation’s Current Report on Form 8-K that was furnished to the Securities and Exchange Commission on February 21, 2013 and, along with the replay of the conference call, are also available on PG&E Corporation’s website at www.pge-corp.com. Fourth Quarter Earnings Call February 21, 2013 2 Key Focus Areas Position company for success Rebuild relationships and partner effectively Resolve gas issues •Execute critical gas work •Complete regulatory proceedings as soon as possible •Rigorous multi-year planning •Drive continuous improvement •Strengthen local presence •Engage in public policy development 3 Regulatory and Operational Updates Executing on Operations 2012 Results •Strength tested 175 miles and replaced 40 miles of pipe •Installed 46 automatic or remote shutoff valves •Enhanced electric reliability with smart distribution circuits •Improved Customer Satisfaction Survey scores Regulatory Update •Cost of capital - 10.4% ROE, 52% equity ratio •Oakley plant approved - rate base no earlier than 2016 •Pipeline Safety Enhancement Plan - through 2014 •Filed 2014 GRC request - schedule issued by ALJ •Transmission Owner case - 9.1% ROE compliance filing 4 Q4 and Full Year 2012: Earnings Results See Exhibit 3 in the Appendix for additional detail. 5 (1)Other items reflect energy efficiency incentive revenues and miscellaneous items.See Exhibit 5 in the Appendix for additional detail. Q4 2012: Q over Q Comparison EPS from Operations EPS from Operations is not calculated in accordance with GAAP and excludes items impacting comparability.See Exhibit 3 in the Appendix for a reconciliation of EPS from Operations to EPS on a GAAP basis. . 6 Authorized ROE:10.4%CPUC 9.1%FERC Cost of Capital Authorized Rate Base (weighted average) ($ billions) Assumptions for 2013 Guidance EPS Factors -Incremental O&M spending ($250 M) -Financing and depreciation costs for incremental capex (~$1B) -CWIP earnings 100% offset -Lower gas storage revenues + Energy efficiency incentive revenues Equity Ratio:52% Capital Expenditures Forecast ($ millions) *Electric Transmission rate base reflects full TO14 request 7 2012 EPS from Operations Earnings from Ops Comparison -ROE reductions -Higher shares -CWIP earnings 100% offset by below-the-line costs -Capital expenditures exceeding authorized +Rate base growth $2.55 - 2.75 2013 EPS from Operations Earnings from Operations is not calculated in accordance with GAAP and excludes items impacting comparability. See Exhibits 3 and 8 in the Appendix for additional detail. 8 2013 Natural Gas Matters (1)Unrecovered PSEP Expense includes what was previously called “PSEP” and “PSEP - Not Requested.”Assumes no additional disallowed capital. (2)For 2013 and 2014, right-of-way expense is expected to represent more than half of Emerging Work costs. 9 ~$775M $1B - 1.2B +Lower earnings from operations +Higher capital expenditures +Q4 2012 PSEP capital charge 2013 Equity Issuance (1)The guidance range for 2013 does not include potential penalties (other than those already accrued). See Exhibit 1 in the Appendix for factors that could cause actual results to differ materially from the guidance presented and underlying assumptions. 10 (1)The guidance range for 2013 does not include future insurance recoveries or potential penalties (other than those already accrued) or any potential punitive damages. 2uidance See Exhibit 1 in the Appendix for factors that could cause actual results to differ materially from the guidance presented and underlying assumptions. 11 Looking Ahead: Capital Expenditures Capital Expenditures 2014 - 2016 $4.5B - 5.5B $4.5B - 6B $4.5B - 6B 2016* The high end of the range reflects capex at GRC request levels, including attrition amounts for 2015 and 2016, and current views of other future gas and electric proceedings. The low end reflects capex consistent with 2013 spending levels, adjusted for completion of the
